MEMORANDUM *
We affirm the summary judgment, because Yun’s submission did not establish a genuine issue as to whether contaminated suture material from Ethicon caused his infection.1 At most, Yun was able to show that a genuine issue of fact existed with respect to whether some of the recalled sutures remained at Mercy General Hospital. The declarations and depositions do not support the necessary inferences that contaminated sutures were used in Yun’s surgery and caused Yun’s infection. Though it is not obvious how Yun could prove causation, he has provided no basis for shifting the burden of proof.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986).